PER CURIAM.
Upon consideration of the appellant’s response to the Court’s order of February 14, 2007, the Court has determined that the order on appeal does not determine the right to immediate monetary relief or child custody in a family law matter. Therefore the order is not reviewable pursuant to Florida Rule of Appellate Procedure 9.130(a)(3)(C)(iii). Accordingly, the appeal is hereby dismissed for lack of jurisdiction. The appellant’s Motion Requesting the Award of Appellate Attorney’s Fees and Taxable Costs, filed on February 2, 2007, and the appellee’s Motion Requesting the Award of Appellate Attorney’s Fees and Taxable Costs, filed on February 12, 2007, are denied.
WOLF, DAVIS, and THOMAS, JJ., concur.